Citation Nr: 1517495	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-22 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating for service connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey that granted service connection for PTSD and assigned an initial 50 percent rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative requested that the appeal be remanded to obtain pertinent medical records.  Specifically, during his February 2011 VA PTSD examination the Veteran reported that he started psychological counseling to manage his PTSD symptoms at a "clinic in upstate New York" and was "referred to the clinic near where he lives in New York for psychological and psychiatric evaluation."  These records are not associated with the record and must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all mental health treatment or similar psychological counseling, to include any counseling received at a clinic in upstate New York and subsequent referral for psychological and psychiatric evaluation, as identified during his February 2011 VA PTSD examination.  Take appropriate action based upon his responses and document all correspondence.  All available medical records must be associated with the claims file, to include any available VA outpatient records.  
Search efforts for identified records in custody of a Federal agency must continue until it is clear that further requests would be futile.  In the event identified Federal records are unavailable, create a Formal Finding of Unavailability documenting all search actions and their results with notice to the Veteran and his representative.  

2.  If and only if review of the newly associated medical records reflect that the Veteran's PTSD symptoms have materially increased in severity since his last examination in February 2011, provide an updated VA PTSD examination.  

3.  Then readjudicate the claim, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

